Citation Nr: 0814410	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC), Cleveland Resource Center, in Cleveland, Ohio.  In 
that decision, the AMC granted service connection for 
Hepatitis C, and assigned that disability an initial 
disability rating of 10 percent.  The veteran appealed as to 
that rating.  Subsequently, the case was returned to the 
Regional Office (RO) in Philadelphia, Pennsylvania. 

This claim is for a higher initial rating after service 
connection was granted.  Because of that fact, consideration 
must be given to "staged ratings" since the time service 
connection was made effective (i.e., there is a potential for 
different percentage ratings for different periods of time).  
Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2008, the veteran testified at a Board hearing 
via Video-Conference from the RO in Philadelphia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to an increased 
disability rating for his Hepatitis C.  The Board has 
reviewed the claims file and determined that further 
development is necessary prior to adjudicating these claims.  
 
During the February 2008 Video-Conference hearing before the 
undersigned, the veteran testified indicating that the 
symptoms resulting from his service-connected Hepatitis C 
have increased in severity since the last VA examination, 
which was in April 2007.  The veteran is competent to attest 
that he now has more severe symptoms with respect to symptoms 
cognizable through his senses.  He described several symptoms 
indicating the condition due to his Hepatitis C had worsened.  
Specifically, the veteran asserted that he continued to have 
cirrhosis and now has early signs of fibrosis.  Fibrosis is a 
condition not shown in the April 2007 VA examination report.  
The veteran also indicated that his immune system had become 
compromised, and that he had had weight loss due to having 
diarrhea for over a year.      

The veteran testified that he had been receiving treatment 
from VA including treatment on the day before the February 
2008 hearing.  He testified that laboratory work was 
conducted the day before at a VA Medical Center in 
Wilmington, Delaware.  He also testified that he had received 
treatment at two private hospitals.  Most recently he had 
received treatment at Thomas Jefferson University for a 
period of about two years, ending about six months prior to 
the hearing. 

Review of the claims file shows that the file does not 
contain any records of treatment reportedly received after 
the April 2007 VA examination.  The RO should take efforts to 
obtain any VA or private medical records outstanding.  This 
should any available records of treatment referenced above, 
as well as any pertinent records dating back to one year 
before the effective date of service connection for Hepatitis 
C.  VA medical records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, 
the RO should obtain from the medical facilities identified 
by the veteran, any outstanding, existing VA and private 
medical treatment records pertaining to treatment of 
Hepatitis C, dating back to one year before the effective 
date of service connection.    
 
These records are potentially pertinent to the veteran's 
claim and are important to reaching a determination as to the 
current severity of the veteran's  Hepatitis C.  The recent 
records should help to verify whether the disability has 
worsened since the last VA examination and if so to what 
extent.  
  
The United States Court of Appeals for Veterans Claims has 
held that when a veteran-claimant alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  

As there is evidence that the condition of the Hepatitis C 
has worsened since the last examination, the veteran is 
entitled to a new VA examination of that disability.  Id.; 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The RO should schedule the veteran for a new 
examination of the service-connected disability by an 
appropriate specialist.  

Moreover, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Prior to any VA examination, the RO 
should obtain any relevant treatment records not on file.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment of 
the veteran's Hepatitis C; to specifically 
include any such records dated since July 
2001.  This should include any such 
medical records dated from July 2001, from 
Jefferson Hospital Physicians, Thomas 
Jefferson University (from 2005 to 
present); Hospital of the University of 
Pennsylvania; Wilmington VA Medical Center 
in Wilmington, Delaware; and Coatesville 
VA Medical Center in Coatesville, 
Pennsylvania. 

2.  Thereafter, schedule the veteran for a 
VA examination by an appropriate 
specialist (liver/hepatology) to determine 
the severity of disability due to the 
veteran's Hepatitis C.  

The examiner is to provide a detailed 
review of the veteran's current 
complaints, and make findings as to the 
nature, extent, and severity of symptoms 
caused by the Hepatitis C and its 
residuals.  The examiner should perform 
all studies deemed appropriate, and set 
forth all findings in detail in the 
examination report.  The RO should make 
the claims file available to the examiner, 
who should review the entire claims folder 
in conjunction with the examination.  The 
examiner should indicate this fact in the 
examination report.  The examiner should 
provide a complete rationale for any 
opinion offered in the examination report 
as to the nature and extent of severity of 
the disability.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.
	
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions regarding the disability 
examined.

The examiner should provide an opinion as 
to the likelihood that the veteran has any 
of the following due to the residuals of 
Hepatitis C: fatigue, malaise, anorexia, 
weight loss (or other indication of 
malnutrition), hepatomegaly, nausea, 
vomiting, arthralgia, and/or right upper 
quadrant pain.  If weight loss is found, 
the examiner should comment on whether the 
weight loss is minor or substantial.

The examiner should comment on whether 
there are incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain; and if so, the total 
duration of the episodes during the past 
12-months.

If possible, the examiner should comment 
on whether or not the veteran's Hepatitis 
more closely approximates any one of the 
following three sets of criteria:

i.  Daily fatigue, malaise and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication; or 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a 
total duration of at least two weeks, 
but less than four weeks, during the 
past twelve-month period; or

ii.  Daily fatigue, malaise and 
anorexia with minor weight loss and 
hepatomegaly; or incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration 
of at least four weeks, but less than 
six weeks, during the past twelve-month 
period; or

iii.  Daily fatigue, malaise and 
anorexia with substantial weight loss 
(or other indication of malnutrition) 
and hepatomegaly; or incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration 
of at least six weeks, during the past 
twelve-month period, but not occurring 
constantly; or

iv.  Near constant debilitating 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain.

The examiner should comment on the 
presence of any associated sequelae, such 
as cirrhosis or malignancy of the liver, 
and if so fully describe symptomatology of 
each.

The examiner should comment on the impact 
of the service-connected Hepatitis C on 
the veteran's ability to work; 
distinguishing effects of the Hepatitis C 
residuals from effects of other 
conditions, but noting any residuals of 
debilitating effects of the hepatitis on 
other disabilities.  

3.  After the examination, the RO must 
readjudicate the claim under review.  If 
the benefit sought is not granted, please 
issue the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655.  
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

